The award in this case not being made under a rule of court, nor the act of assembly concerning awards, but on a submission entered into by the parties by deed, which contains several con*325ditions, one of which, was that the parties should attend the arbitrators at any time and place, with their witnesses, that should be appointed by the said arbitrators; and it not appearing on the face of the award that any time or place had been appointed by the arbitrators, or that arbitrators had met by consent of the parties, the submission hás not been pursued, and the award therefore void.
Therefore, it is considered by the court, that the judgment aforesaid be reversed, annulled, and set aside, and that the plaintiff recover of the defendant his costs in this behalf expended, which is ordered to be certified to the said circuit court.